

EXHIBIT 10.30 [ex10-30_logo.jpg]


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 31st day of December, 2008, between Willbros USA, Inc., a
Delaware corporation (the “Corporation”), and Van A. Welch (the “Executive”).


RECITALS


WHEREAS, the Executive and the Corporation entered into an Employment Agreement
on August 28, 2006 (the "Employment Agreement");


WHEREAS, in connection with the Employment Agreement, the Executive became
Senior Vice President and Chief Financial Officer of each of the Corporation and
Willbros Group, Inc., a Republic of Panama corporation (“WGI”);


WHEREAS, in connection with the Employment Agreement, while the operational
requirements of Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code"), have been strictly followed, pursuant to Treasury
Regulations and notices issued by the Department of the Treasury, the
Corporation and the Executive have until December 31, 2008, to cause the
Employment Agreement to conform to the documentary requirements of Section 409A
and Treasury Regulations issued thereunder for those benefits that constitute
deferred compensation subject to Section 409A; and


WHEREAS, the Corporation and the Executive wish to conform the Employment
Agreement to the documentary requirements of Section 409A for those benefits
that constitute deferred compensation subject to Section 409A;


NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree
that the Employment Agreement is hereby amended and restated as follows:


ARTICLE I
FULL-TIME EMPLOYMENT OF EXECUTIVE


1.1           DUTIES AND STATUS.


(a)           The Corporation hereby engages the Executive as a full-time
executive employee for the period specified in Section 4.1 below (the
“Employment Period”), and the Executive accepts such employment, on the terms
and conditions set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)           The Executive shall serve as Senior Vice President and Chief
Financial Officer of the Corporation and WGI.  He shall report to the Chief
Executive Officer of the Corporation and WGI, but to no other person or body.


(c)           In addition to the Executive’s performance of his day to day
executive and operating responsibilities referred to in Section 1.1(b) above,
the Executive shall work diligently and closely with the Chief Executive Officer
during the Employment Period to further develop, refine, and implement WGI’s
strategic plan consistent with the annual budget(s) and other objectives
approved by the Board of Directors of WGI (the "Board").


(d)           Throughout the Employment Period, the Executive shall devote
substantially all his full time and efforts to the business of the Corporation
and WGI and will not engage in consulting work or any trade or business for his
own account or for or on behalf of any other person, firm or corporation which
competes, conflicts or interferes with the performance of his duties under this
Agreement in any way.


(e)           Except for reasonable business travel, the Executive shall be
required to perform the services and duties provided for in this Section 1.1
only at the principal offices of the Corporation in the Houston, Texas,
metropolitan area.  Throughout the Employment Period, the Executive shall be
entitled to vacation and leave for illness or temporary disability in accordance
with the Corporation’s policies for its senior executive officers.


1.2           COMPENSATION AND GENERAL BENEFITS.  In consideration of the
Executive foregoing other business opportunities and agreeing with the
Corporation and WGI to perform the services described in this Agreement, the
Executive shall be compensated as follows:


(a)            For the remainder of Employment Period the Corporation shall pay
the Executive a base salary of  four hundred eight  thousand dollars ($408 ,000)
per year.  The Executive will be eligible for increases in such base
salary  based on merit and commensurate with increases made in the base salary
of other executive officers.  Such salary shall be payable in periodic equal
installments pursuant to the Corporation’s executive payroll system.


(b)           Throughout the Employment Period, the Executive shall be entitled
to participate in such retirement, bonus, disability, life, sickness, accident,
dental, medical and health benefits and other employee benefit programs, plans
and arrangements of the Corporation which are in effect immediately prior to the
date of this Agreement, and in any successor or additional employee benefit
programs, plans or arrangements which may be established by the Corporation, as
and to the extent any such employee benefit programs, plans and arrangements are
or may from time to time be in effect.


1.3           BONUS.  The Executive shall be eligible for bonus consideration
annually at the sole discretion of the Board.  The maximum annual bonus for
which the Executive is eligible is an amount equal to one hundred twenty-five
percent (125%) of his base salary.  The Board, in considering the bonus, if any,
payable to the Executive for a year shall consider the financial performance of
the Corporation, the individual performance of the Executive and the bonuses, if
any, awarded to other executive officers of the Corporation, as well as any
other matters the Board deems it appropriate to consider in making its
determinations.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
2

--------------------------------------------------------------------------------

 

1.4           RESTRICTED STOCK AWARD. In consideration of the Executive
foregoing other business opportunities and agreeing to accept employment with
the Corporation and WGI and to perform the services described in this Agreement,
the Executive is hereby awarded and will be awarded the number of shares of
common stock, par value $.05 per share (“common stock”), of WGI (“restricted
stock shares”) on the dates indicated below, subject to (i) all of the terms and
provisions of the WGI 1996 Stock Plan, (ii) the Executive’s execution and
delivery of Restricted Stock Award Agreements substantially in the form of
Exhibit A attached hereto, and (iii) Section 4.3 below:


Date of Award
 
Number of Restricted Stock Shares
     
August 28, 2006
 
40,000
August 28, 2007
 
25,000
August 28, 2008
 
25,000
August 28, 2009
 
25,000
August 28, 2010
 
25,000



The Executive's rights in (i) the August 28, 2006 restricted stock shares shall
vest with respect to 20,000 shares on January 1, 2007 and with respect to 20,000
shares on January 1, 2008, (ii) the August 28, 2007 restricted stock shares
shall vest with respect to 8,333 shares on each of August 28, 2008 and August
28, 2009, and with respect to 8,334 shares on August 28, 2010, (iii) the August
28, 2008 restricted stock shares shall vest with respect to 8,333 shares on each
of August 28, 2009 and August 28, 2010, and with respect to 8,334 shares on
August 28, 2011, (iv) the August 28, 2009 restricted stock shares shall vest
with respect to 12,500 shares on each of August 28, 2010, and August 28, 2011,
and (v)  the August 28, 2010 restricted stock shares shall vest with respect to
25,000 shares on August 28, 2011.


1.5           GRANT OF STOCK OPTIONS.  In consideration of the Executive
foregoing other business opportunities and agreeing to accept employment with
the Corporation and WGI and to perform the services described in this Agreement,
contemporaneously with the execution and delivery of this Agreement the
Executive will be granted an option to purchase up to 50,000 shares of common
stock subject to (i) all of the terms and provisions of the WGI 1996 Stock Plan,
(ii) the Executive’s execution and delivery of a Stock Option Agreement
substantially in the form of Exhibit B attached hereto, and (iii) Section 4.3
below.  The Executive's right to exercise such stock option and purchase the
shares of common stock shall vest in four equal installments of 12,500 shares
each on each of August 28, 2007, August 28, 2008, August 28, 2009, and August
28, 2010.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
3

--------------------------------------------------------------------------------

 

1.6           GROSS-UP PAYMENT.  Notwithstanding anything to the contrary in
this Agreement, if any of the payments or benefits which the Executive has the
right to receive from the Corporation (the “Payments”) are later determined to
be subject to the tax imposed by Section 409A of the Code, or any interest or
penalties with respect to such tax (such tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “409A Tax”), the
Corporation shall pay to the Executive an additional payment (a “Gross-up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income tax imposed on any Gross-up Payment, the Executive retains
an amount of the Gross-up Payment equal to the 409A Tax imposed upon the
Payments.  The Compensation Committee of the Board shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. The Corporation's payment of any amount due to the
Executive by reason of this Section 1.6 shall be made promptly after the
Compensation Committee makes its determination, but in any event no later than
December 31 of the year following the year in which the Executive makes his
payment of the 409A Tax to the Internal Revenue Service.


The Executive shall notify the Corporation immediately in writing of any claim
by the Internal Revenue Service which, if successful, would require the
Corporation to make a Gross-up Payment (or a Gross-up Payment in excess of that,
if any, initially determined by the Compensation Committee of the Board) within
five days of the receipt of such claim.  The Corporation shall notify the
Executive in writing at least five days prior to the due date of any response
required with respect to such claim if it plans to contest the claim.  If the
Corporation decides to contest such claim, then the Executive shall cooperate
fully with the Corporation in such action; provided, however, the Corporation
shall bear and pay all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any 409A Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Corporation’s action.  If, as a result of the Corporation’s action with
respect to a claim, the Executive receives a refund of any amount paid by the
Corporation with respect to such claim, then the Executive shall promptly pay
such refund to the Corporation.  If the Corporation fails to timely notify the
Executive whether it will contest such claim or the Corporation determines not
to contest such claim, then the Corporation shall immediately pay to the
Executive the portion of such claim, if any, which it has not previously paid to
the Executive.
 
ARTICLE II
COMPETITION AND CONFIDENTIAL INFORMATION


2.1           COMPETITION AND CONFIDENTIAL INFORMATION.  The Executive and the
Corporation recognize that, due to the nature of his association with the
Corporation and WGI and of his engagements hereunder, and the relationship of
the Executive to the Corporation and WGI, as an executive in the future
hereunder, the Executive will have access to and will acquire, and may assist in
developing, confidential and proprietary information relating to the business
and operations of the Corporation, WGI, and their affiliates, including but not
limited to, information with respect to present and prospective business plans,
financing arrangements, marketing projections, customer lists, contracts and
proposals.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
4

--------------------------------------------------------------------------------

 

The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Corporation, WGI, and their
affiliates and that disclosure or use by others could cause substantial loss to
the Corporation, WGI, and their affiliates.  The Executive and the Corporation
also recognize that an important part of the Executive’s duties will be to
develop goodwill for the Corporation, WGI, and their affiliates through his
personal contact with vendors, customers, subcontractors, and others sharing
business relationships with the Corporation, WGI, and their affiliates, and that
there is a danger that this goodwill, a proprietary asset of the Corporation,
WGI and their affiliates, may follow the Executive if and when his employment
relationship with the Corporation is terminated.


The Executive accordingly agrees that, during the Employment Period the
Executive will not either individually or as owner, partner, agent, employee, or
consultant engage in any activity competitive with the onshore and offshore
pipeline, engineering and construction businesses of the Corporation, WGI, or
any of their affiliates or with any other lines of material business activity of
the Corporation, WGI, or any of their affiliates that commence during the
Employment Period, and will not directly or indirectly solicit any employee to
leave the employment of the Corporation, WGI, or any of their affiliates.


Nothing in this Article II shall be construed to prevent the Executive from
owning, as an investment, not more than one percent (1%) of a class of equity
securities issued by any issuer and publicly traded and registered under Section
12 of the Securities Exchange Act of 1934.


2.2           NON-DISCLOSURE.  At all times after the date of this Agreement,
the Executive will keep confidential any confidential or proprietary information
of the Corporation, WGI, and their affiliates which is now known to him or which
hereafter may become known to him as a result of his employment or association
with the Corporation, WGI, and their affiliates and shall not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Corporation, WGI, and their affiliates.  For purposes of this
Agreement, “confidential or proprietary information” means information unique to
the Corporation, WGI, and their affiliates which has a significant business
purpose and is not known or generally available from sources outside the
Corporation, WGI and their affiliates or typical of industry practice.  This
Section 2.2 shall survive the termination of this Agreement.


ARTICLE III
(Intentionally Omitted)


ARTICLE IV
EMPLOYMENT PERIOD


4.1           DURATION.  The Employment Period shall commence on August 28, 2006
and shall terminate on August 27, 2011.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
5

--------------------------------------------------------------------------------

 

4.2           EARLY TERMINATION.  This Agreement shall be terminated prior to
the end of the Employment Period for the following reasons or upon the
occurrence of the following events:


(a)           Termination of the employment of the Executive by the Corporation
without cause or through constructive discharge, as described in Section 4.4(a)
below;


(b)           Discharge of the Executive for cause, as described in Section
4.4(b) below;


(c)           Death of the Executive;


(d)           Total disability of the Executive, as described in Section 4.4(c)
below;


(e)           Voluntary resignation of the Executive; or


(f)           “Change in Control” as that term is defined in the Willbros Group,
Inc. Severance Plan as Amended and Restated effective September 25, 2003, or as
it may be amended and/or extended hereafter (the “Severance Plan”), but
substituting in such definition the Corporation for WGI; provided, however, that
any event, transaction, or series of events or transactions that would
constitute a Change in Control under such definition and which relates to,
results from or constitutes a part of the insolvency of, or a bankruptcy,
bankruptcy reorganization, or receivership of the Corporation shall not
constitute a Change in Control or otherwise operate to trigger the obligation to
pay amounts otherwise payable upon the early termination of this Agreement; and
provided that such event, transaction, or series of events or transactions also
constitutes a "change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation"
as such terms are defined in Treasury Regulations prescribed under Section 409A
of the Code.


 
4.3
COMPENSATION AND/OR BENEFITS FOLLOWING EARLY TERMINATION.



(a)           In the event of an early termination of this Agreement due to the
Corporation’s involuntary termination of the Executive’s employment without
cause, or due to a constructive discharge of the Executive, or due to a Change
in Control, the Corporation shall pay to the Executive and provide him with the
following:


(i)           Subject to Sections 4.3(i) and 4.3(j) below, during the remainder
of the Employment Period, the Corporation shall continue to pay the Executive
his base salary at the rate specified in Section 1.2(a) above,


(ii)           Subject to Sections 4.3(i) and 4.3(j) below, during the remainder
of the Employment Period, the Executive shall, to the extent legally
permissible, continue to be entitled to all benefits and benefit payment options
under all of the employee benefit programs, plans or arrangements of the
Corporation described in Section 1.2(b) above as if he were still employed
during such period under this Agreement, and which have accrued as of the time
of the termination of this Agreement under the WGI 1996 Stock Plan, and


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
6

--------------------------------------------------------------------------------

 

(iii)           A cash bonus in an amount determined as if the Corporation and
the Executive had exceeded the performance goals, if any, set forth by the Board
for the Executive to receive the maximum cash bonus for which the Executive is
eligible under Section 1.3 above for each of the uncompleted years remaining in
the Employment Period at the time of the termination of this Agreement which
cash bonus shall be payable as provided in Sections 4.3(i) and 4.3(j) below.


(b)           In the event of an early termination of this Agreement because of
the voluntary resignation of the Executive or termination of the Executive’s
employment for cause, the Executive will receive his base salary through the
date of such voluntary resignation or termination of the Executive’s employment
for cause, the Executive shall receive no cash bonuses under Section 1.3 above
for any years remaining in the Employment Period which have not ended as of the
date of such voluntary resignation or termination of the Executive's employment
for cause, and the Executive and his dependents and beneficiaries will receive,
subject to Sections 4.3(i) and 4.3(j) below, such benefits as they may be
entitled under the terms of the WGI 1996 Stock Plan and the employee benefit
programs, plans and arrangements of the Corporation described in Section 1.2(b)
above which provide benefits upon retirement, resignation or discharge for
cause, as the case may be.


(c)           In the event of an early termination of this Agreement because of
the death of the Executive, the Executive’s dependents, beneficiaries and
estate, as the case may be, will be entitled to and shall receive (i) the
Executive’s base salary at the rate specified in Section 1.2(a) above through
the date of the Executive’s death, (ii) an amount in cash determined as if the
Corporation and the Executive had met or exceeded the performance goals, if any,
set forth by the Board for the Executive to receive the maximum cash bonus for
which the Executive is eligible under Section 1.3 above for the year in which
the Executive's death occurs payable within two and one-half months after the
date of the Executive's death, but no other amounts in respect of the potential
cash bonuses established by the Board, and (iii) such survivor and other
benefits, including but not limited to health care continuation benefits, as
they may be entitled under the terms of the employee benefit programs, plans and
arrangements described in Section 1.2(b) above which provide benefits upon the
death of the Executive and under the WGI 1996 Stock Plan.


(d)           In the event of an early termination of this Agreement because of
the total disability of the Executive, the Executive, and his dependents,
beneficiaries and estate, as the case may be, will be entitled to and shall
receive (i) the Executive’s base salary at the rate specified in Section 1.2(a)
above through the date of the Executive’s termination of employment with the
Corporation, (ii) an amount in cash determined as if the Corporation and the
Executive had met or exceeded the performance goals, if any, set forth by the
Board for the Executive to receive the maximum cash bonus for which the
Executive is eligible under Section 1.3 above for the year in which the
Executive's termination of employment with the Corporation occurs payable within
two and one-half months after the date of the Executive's termination of
employment, but no other amounts in respect of the potential cash bonuses
established by the Board, and (iii) subject to Sections 4.3(i) and 4.3(j) below,
such benefits, including but not limited to health care continuation benefits,
as they may be entitled under the terms of the employee benefit programs, plans
and arrangements described in Section 1.2(b) above which provide benefits upon
total disability of the Executive and under the WGI 1996 Stock Plan.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
7

--------------------------------------------------------------------------------

 

(e)           The early termination of this Agreement as described in Section
4.2 above shall not preclude the Executive’s participation in such benefits as
may be available to him under the Severance Plan, if any; provided, however, the
value of any compensation and/or benefits payable under the Severance Plan shall
not be duplicative of amounts paid under this Agreement, and such amounts
payable under the Severance Plan shall be offset against the value of any
compensation or benefits payable to the Executive under this Agreement, and vice
versa.


(f)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4.3 by seeking employment or otherwise, nor
shall the amount of any payment provided for in this Section 4.3 be reduced by
any compensation or remuneration earned by the Executive as the result of
employment with another employer, or self-employment, or as a partner, after the
date of termination or otherwise.


(g)           In the event of an early termination of this Agreement other than
pursuant to Section 4.2(b) or 4.2(e) above, the Executive shall be entitled to
all rights which have accrued under the WGI 1996 Stock Plan as of the time of
the termination of this Agreement and immediate vesting or immediate granting
and vesting, as the case may be, of all restricted stock and stock options that
have been awarded or are to be awarded as future grants pursuant to Sections 1.4
and 1.5 above.


(h)           Each payment to the Executive of an amount following his
termination shall constitute a "separate payment" for purposes of Section 409A
of the Code.


(i)           Any payments to be made under this Agreement to the Executive upon
his termination of employment with the Corporation, and the timing of such
payments, shall be made only at such time the Executive shall have realized a
"separation from service" (as such term is defined in Treasury Regulations
prescribed under Section 409A of the Code) with the Corporation and all entities
which would be included with the Corporation as the "service recipient" under
the definition of such term in such Treasury Regulations.


(j)           All amounts or benefits payable to the Executive hereunder
following his termination that are payable more than two and one-half months and
less than six months following such termination shall be paid on the day that is
six months and one day following the date of his termination and all other
amounts or benefits payable to the Executive hereunder following his termination
shall be paid on the regular payroll payment dates of the Corporation for
payment of such amounts or benefits.


4.4           DEFINITIONS.  The following words shall have the specified
meanings when used in the Sections specified:


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
8

--------------------------------------------------------------------------------

 

(a)           In Sections 4.2 and 4.3 above, the term “termination” means a
"separation from service", as such term is defined in Treasury Regulations
prescribed under Section 409A of the Code, and, for purposes of Section 4.2(a)
and 4.3(a) above, a termination of the Executive's employment with the
Corporation (i) by the Corporation for any reason other than death or total
disability of the Executive, or for cause, or (ii) by resignation of the
Executive due to a significant change in the nature or scope of his authorities
or duties from those contemplated in Section 1.1 above, a reduction in total
compensation from that provided in Section 1.2 above, or the material breach by
the Corporation of any other provision of this Agreement (such as a material
diminution in compensation, a material diminution in authority, duties, or
responsibilities, a material diminution in the authority, duties, or
responsibilities of the person to whom the Executive reports, a material
diminution in the budget over which the service provider retains authority, or a
material change in the geographic location at which the Executive must perform
services) (x) without the Executive's consent, (y) if such event is described in
section 1.409A-1(n)(2)(A) of the Treasury Regulations and (z) the notice
requirements of Treasury Regulation section 1.409-1A(n)(2)(C) are satisfied (a
"constructive discharge").


(b)           In Sections 4.2(b), 4.3(a) and 4.3(b) above, the term “cause”
means substantial non-performance of his job responsibilities after the
Executive has been provided written notice of such non-performance and a
reasonable time period, not to exceed three months, has passed without
substantial correction of such non-performance, or the Executive engaging in
conduct such that a reasonable person would view the same as compromising the
moral and/or ethical principles of the Corporation, the Executive's conviction
for a felony, proven or admitted fraud, misappropriation, theft or embezzlement
by the Executive, the Executive's inebriation or use of illegal drugs in the
course of, related to or connected with the business of the Company or any of
its subsidiaries, or the Executive's engaging in misconduct that is materially
injurious to the Company or any of its subsidiaries, monetarily or otherwise, or
the breach by the Executive of his obligations under Sections 2.1 and 2.2 above,
or, at the discretion of the Board, the Executive's indictment for a crime in
connection with his services before the date of this Agreement as an employee
for any employer.


(c)           In Sections 4.2(d) and 4.3(d) above, the term “total disability”
means a physical or mental condition which (i) causes the Executive to be unable
to perform substantially all of the duties of his position hereunder for a
period of six (6) months or more as determined by the WGI’s Board of Directors
and (ii) constitutes a "separation from service", as such term is defined in
Treasury Regulations prescribed under Section 409A of the Code.


ARTICLE V
NOTICES


5.1           NOTICES.  Any notices requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Corporation or, in the case of the Corporation, at its
principal offices.


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
9

--------------------------------------------------------------------------------

 

ARTICLE VI
MISCELLANEOUS


6.1           ENTIRE AGREEMENT.  This Agreement constitutes the entire
understanding of the Executive and the Corporation with respect to the subject
matter hereof and supersedes any and all prior understandings on the subjects
contained herein, written or oral, and all amendments thereto, save and except
for the applicability and participation of the Executive in the Severance Plan
and the employee benefit plans and arrangements described in Section 1.2(b)
above, and the applicability of the terms and provisions of the WGI 1996 Stock
Plan, the Restricted Stock Award Agreements and Stock Option Agreements related
to the award of restricted stock shares and grant of stock options,
respectively, to the Executive; provided, however, this Agreement shall not
diminish or otherwise alter the inherent power and authority of the Board to
amend, terminate, or otherwise later modify the Severance Plan and/or other
employee benefit plans or arrangements available to any employee or group of
employees as described in this Section 6.1.


6.2           MODIFICATION.  Except as provided in the following two sentences,
this Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended, nor any provision hereof waived, except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.  Nothing in this Agreement shall affect the Corporation’s
and its affiliates’ rights to amend or terminate any of their employee benefit
plans, as permitted under applicable law and the respective terms of such
plans.  The parties agree to further amend this Agreement in the event that an
amendment is necessary or desirable to address the requirements of Section 409A
of the Code.
 
6.3           SEVERABILITY.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect, provided, that if the unenforceability of any
provision is because of the breadth of its scope, the duration of such provision
or the geographical area covered thereby, the parties agree that such provision
shall be amended, as determined by the court, so as to reduce the breadth of the
scope or the duration and/or geographical area of such provision such that, in
its reduced form, said provision shall then be enforceable.


6.4           GOVERNING LAW.  The provisions of this Agreement shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to any otherwise applicable principles of conflicts of laws.


6.5           ECONOMIC BENEFIT.  The Executive will be compensated for any
change made to conform  the Employment Agreement to this Agreement and the
requirements of Section 409A of the Code if such change ultimately results in
the diminution of the net economic benefit realized by the Executive under this
Agreement, to the extent not contrary to law .


Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.


WILLBROS USA, INC.
   
By:
/s/ Dennis G. Berryhill
Name:
Dennis G. Berryhill
Its:
Vice President and Secretary
   
EXECUTIVE
   
/s/ Van A. Welch
 
Van A. Welch



Amended & Restated Employment Agreement
Between Willbros USA, Inc. and Van A. Welch
Dated December 31, 2008

 
11

--------------------------------------------------------------------------------

 

[ex10-30_logo.jpg]


EXHIBIT A


to the Employment Agreement dated August 28, 2006
by and between
Willbros USA, Inc. and Van A. Welch


WILLBROS GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT


August 28, 2006
 
Mr. Van A. Welch
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027


Dear Van:


1.           Restricted Stock Award.  Willbros Group, Inc., a Republic of Panama
corporation (the “Company”), hereby grants to you an aggregate of 40,000 shares
of Common Stock, par value $.05 per share, of the Company (the “Restricted
Shares”).  This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
1996 Stock Plan, as amended (the “Plan”), a copy of which, along with the
Prospectus for the Plan, are attached hereto, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Award Agreement (this “Award Agreement”).  To the extent that
any provision of this Award Agreement conflicts with the expressly applicable
terms of the Plan, it is hereby acknowledged and agreed that those terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.


2.           Possession of Certificates.  The Company shall issue a certificate
or certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in
Section 4(b) are in effect.  You shall execute and deliver to the Company a
stock power or stock powers in blank for the Restricted Shares.  You hereby
agree that the Company shall hold the certificate(s) for the Restricted Shares
and the related stock power(s) pursuant to the terms of this Award Agreement
until such time as the restrictions described in Section 4(b) lapse as described
in Section 5 or the Restricted Shares are canceled pursuant to the terms of
Section 4(b).


3.           Ownership of Restricted Shares.  You shall be entitled to all the
rights of absolute ownership of the Restricted Shares, including the right to
vote such shares and to receive dividends therefrom if, as, and when declared by
the Company’s Board of Directors, subject, however, to the terms, conditions,
and restrictions described in the Plan and in this Award Agreement.

 
A-1

--------------------------------------------------------------------------------

 

4.           Restrictions.


(a)           Your ownership of the Restricted Shares shall be subject to the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, at which time the Restricted Shares
shall no longer be subject to the applicable restrictions.


(b)           The restrictions referred to in subsection (a) of this Section are
as follows:


(1)           At the time of your “Termination of Employment” (as defined in
Section 10(b)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company.  If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.


(2)           You may not sell, assign, transfer, pledge, hypothecate, or
otherwise dispose of the Restricted Shares.


5.           Lapse of Restrictions.


(a)           The restrictions described in Section 4(b) shall lapse with
respect to 20,000 of the Restricted Shares on January 1, 2007 and the last
20,000 of the Restricted Shares on January 1, 2008.  Following the lapse of such
restrictions with respect to any Restricted Shares, such Restricted Shares shall
no longer be subject to the restrictions described in Section 4(b).


(b)           Notwithstanding the provisions of subsection (a) of this Section,
the restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:


(1)           Your death, “Disability” (as defined in the Plan) or “Retirement”
(as defined in Section 10(c));


(2)           Your Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Subsidiaries and does not constitute a “Termination for Cause” (as defined
in Section 10(a));  or


(3)           A “Change of Control” (as defined in the Plan) of the Company.


6.           Agreement With Respect to Taxes; Share Withholding.


(a)           You agree that (1) you will pay to the Company or a Subsidiary, as
the case may be, or make arrangements satisfactory to the Company or such
Subsidiary regarding the payment of any foreign, federal, state, or local taxes
of any kind required by law to be withheld by the Company or any of its
Subsidiaries with respect to the Restricted Shares, and (2) the Company or any
of its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payments of any kind otherwise due to you any foreign, federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Shares.

 
A-2

--------------------------------------------------------------------------------

 

(b)           With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the
Restricted Shares awarded, you may elect, subject to the approval of the
committee of the Board of Directors of the Company that administers the Plan, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Restricted Shares having a Fair Market Value on the date the tax is to
be determined equal to the minimum statutory total tax which could be withheld
on the transaction.  All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
committee, in its sole discretion, deems appropriate.


7.           Adjustment of Shares.  The number of Restricted Shares subject to
this Award Agreement shall be adjusted as provided in Section 13 of the
Plan.  Any shares or other securities received by you as a stock dividend on, or
as a result of stock splits, combinations, exchanges of shares, reorganizations,
mergers, consolidations or otherwise with respect to the Restricted Shares shall
have the same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.


8.           Agreement With Respect to Securities Matters.  You agree that you
will not sell or otherwise transfer any Restricted Shares except pursuant to an
effective registration statement under the U.S. Securities Act of 1933, as
amended, or pursuant to an applicable exemption from such registration.


9.           Restrictive Legend.  You hereby acknowledge that the certificate(s)
for the Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award
Agreement.  Any attempt to dispose of any Restricted Shares in contravention of
the terms, conditions, and restrictions described in the Plan or this Award
Agreement shall be ineffective.


10.           Certain Definitions.  As used in this Award Agreement, the
following terms shall have the respective meanings indicated:


(a)           “Termination for Cause” shall mean a Termination of Employment as
a result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Subsidiaries, or your willful engaging in
misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if you have entered into an
employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to “Cause” for the termination of your employment with the Company
or any of its Subsidiaries.


(b)           “Termination of Employment” shall mean the termination of your
full-time employment with the Company or any of its Subsidiaries for any reason
other than your death, Disability or Retirement.


(c)           “Retirement” shall mean the voluntary termination of your
full-time employment with the Company or any of its Subsidiaries after you are
at least 62 years of age and have a minimum of four consecutive years of
continuous service with the Company or any of its Subsidiaries.

 
A-3

--------------------------------------------------------------------------------

 

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.


If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.


WILLBROS GROUP, INC.
   
By:
/s/ Dennis G. Berryhill 
Name:
Dennis G. Berryhill
 
Secretary



The foregoing Restricted Stock Award is accepted by me as of the 28th day of
August, 2006, and I hereby agree to the terms, conditions, and restrictions set
forth above and in the Plan.



  /s/ Van A. Welch
Van A. Welch


 
A-4

--------------------------------------------------------------------------------

 

[ex10-30_logo.jpg]


EXHIBIT B


to the Employment Agreement dated August 28, 2006
by and between
Willbros USA, Inc. and Van A. Welch


WILLBROS GROUP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into effective as of the 28th day of August, 2006 ("Effective Date"), by and
between WILLBROS GROUP, INC., a Republic of Panama corporation (the "Company"),
and Van A. Welch, an individual ("Employee").


WITNESSETH:


WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Willbros Group, Inc. 1996 Stock Plan (the "Plan") for the purpose of encouraging
key employees of the Company and its Subsidiaries (as defined in the Plan) to
acquire stock ownership in the Company and to continue in the employ of the
Company and its Subsidiaries; and


WHEREAS, Van A. Welch is a key employee of the Company or a Subsidiary, and the
committee of the Board which administers the Plan (the "Committee") desires to
grant to Employee a non-qualified stock option under the Plan;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:


1.           GRANT OF OPTION.   The Company hereby grants to Employee the right
and option to purchase from the Company, during the periods and on the terms and
conditions hereinafter set forth, an aggregate of 50,000 shares of its common
stock, par value $.05 per share ("Share" or "Shares"), at a price of $17.79 per
share, being the Fair Market Value (as defined in the Plan) of a Share on the
Effective Date (hereinafter, the "Option").


2.           EXERCISE PERIODS.   Subject to the terms of this Agreement, the
Option shall become exercisable, in whole or in part, only at the times and
during the periods and for the number of Shares set forth below:


(a)           On or after August 28, 2007, but no later than August 27, 2016,
12,500 Shares;


(b)           On or after August 28, 2008, but no later than August 27, 2016,
12,500 Shares;


(c)           On or after August 28, 2009, but no later than August 27, 2016,
12,500 Shares; and


(d)           On or after August 28, 2010, but no later than August 27, 2016,
12,500 Shares.

 
B-1

--------------------------------------------------------------------------------

 

Notwithstanding the above exercise periods, the Option may become fully
exercisable immediately under certain circumstances set forth in the Plan and in
the Employment Agreement dated August 28, 2006, between Willbros USA, Inc. and
Employee.


3.           EXERCISE OF OPTION.   That portion of the Option which is
exercisable may be exercised, in whole or in part, by Employee only so long as
Employee remains, on or after the Effective Date, continuously in the employ of
the Company or any of its Subsidiaries except as otherwise provided by this
Agreement.  At the time of exercise, Employee shall deliver to the Company a
written notice duly signed by Employee stating the number of Shares as to which
the Option is being exercised at that time, together with payment for the full
exercise price of the Option with respect to said Shares  (a) in cash (or
certified or bank cashier's check payable to the order of the Company); (b) by
delivery of shares of common stock of the Company then owned by Employee (such
shares being valued at their Fair Market Value at the time of such exercise);
(c) by withholding by the Company of Shares from the Shares issuable upon such
exercise (such withheld Shares being valued at their Fair Market Value at the
time of such exercise); (d) in the discretion of the Committee, by delivery of
properly executed irrevocable instructions to a securities broker (or, in the
case of pledges, lender) to (i) sell Shares subject to the Option and to deliver
promptly to the Company a sufficient portion of the proceeds of such sale
transaction on behalf of Employee to pay the exercise price of said Shares or
(ii) pledge Shares subject to the Option to a margin account maintained with
such broker or lender, as security for a loan, and such broker or lender,
pursuant to irrevocable instructions, delivers to the Company a sufficient
portion of the loan proceeds to pay the exercise price of said Shares; (e) by a
combination of such methods; or (f) by other means that the Committee deems
appropriate; plus, in each case, any applicable withholding tax thereon,
whereupon certificates therefor will be issued to Employee.  The minimum number
of Shares which may be purchased at any time by exercise of the Option is 100
Shares unless the number purchased is the total number purchasable under the
Option at that time.  The Option shall not be exercisable with respect to
fractions of a Share.  No exercise or failure to exercise as to a portion of the
Shares shall preclude a later exercise or exercises as to additional portions.


4.           EMPLOYMENT.   Nothing contained in this Agreement shall confer upon
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or any
Subsidiary to terminate Employee's employment at any time with or without
cause.  A leave of absence approved by the Company or any Subsidiary shall not
be deemed an interruption of continuous employment under the Plan or this
Agreement.


5.           THE PLAN AND AMENDMENTS.   This Agreement shall be subject to the
terms and conditions of the Plan as presently constituted and as may be amended
hereafter from time to time, including the discretion therein provided to the
Committee.  Except as may be otherwise provided by the Plan, amendments to the
Plan shall constitute amendments to this Agreement and shall be incorporated
herein without the execution of any amendment or supplement hereto by the
parties.  The parties further agree to any amendment of this Agreement, without
the execution of any amendment or supplement, upon notice from the Company to
Employee that the terms and conditions of this Agreement shall be amended to
conform to any formal guidelines published by the Secretary of the Treasury of
the United States or his or her delegate prescribing the requirements for
non-qualified stock options.

 
B-2

--------------------------------------------------------------------------------

 

6.           STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS.   Neither Employee
nor any of Employee's heirs, legal representatives or beneficiaries shall be
deemed to have any rights as a stockholder of the Company with respect to any
Shares covered by the Option until the date of the issuance by the Company of a
certificate to Employee for such Shares.


7.           RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.


(a)           In the event of the death of Employee while in the employ of the
Company or any of its Subsidiaries, Employee's estate or beneficiaries shall
have a period up to the later of one year after Employee's death or 10 years
after the date hereof within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee's death, unless
the Committee, in its sole discretion, extends such period.  The Option, to the
extent not exercised during such period, shall terminate upon the expiration of
such period.


(b)           In the event of Employee's termination of employment with the
Company and its Subsidiaries by reason of Employee's Disability (as defined in
that certain Willbros USA, Inc. Long-Term Disability Plan as of January 1, 1995,
and any successor plan), Employee, or Employee's guardian or legal
representative, shall have a period up to the later of one year after
commencement of Employee's Disability or 10 years after the date hereof within
which to exercise the Option, to the extent Employee could have exercised the
Option at the date of commencement of Employee's Disability, unless the
Committee, in its sole discretion, extends such period.  The Option, to the
extent not exercised during such period, shall terminate upon the expiration of
such period.


(c)           If Employee's employment terminates as a result of Retirement
(meaning retirement from employment with the Company and its Subsidiaries in
accordance with the terms of a Company or Subsidiary retirement plan), Employee
shall have a period of up to five years from the date of Retirement (but not
beyond 10 years after the date hereof) within which to exercise the Option, to
the extent Employee could have exercised the Option at the date of Employee's
Retirement, unless the Committee, in its sole discretion, extends such period
(but not beyond 10 years after the date hereof).  The Option, to the extent not
exercised during such period, shall terminate upon expiration of such period.


(d)           In the event of termination of Employee's employment with the
Company and its Subsidiaries for any reason other than death, Disability or
Retirement, as described in paragraphs (a), (b) or (c) of this Section 7,
Employee shall have a period of up to three months from the date of termination
of employment (but not beyond 10 years after the date hereof) within which to
exercise the Option, to the extent Employee could have exercised the Option at
the date of Employee's termination of employment.  The Option, to the extent not
exercised during such period, shall terminate upon expiration of such period.


8.           SHARES RESERVED; TAXES.   The Company shall at all times during the
term of the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.  The Company shall pay
all original issue taxes with respect to the issue of Shares pursuant hereto and
all other fees and expenses necessarily incurred in connection therewith.

 
B-3

--------------------------------------------------------------------------------

 

9.           INVESTMENT REPRESENTATION.   Employee represents to the Company and
agrees that if Employee exercises the Option, in whole or in part, at a time
when there is not in effect under the United States Securities Act of 1933, as
amended, a registration statement relating to the Shares issuable upon exercise
hereof and available for delivery a prospectus meeting the requirements of
Section 10 of said Act, Employee will acquire such Shares upon such exercise for
the purpose of investment and not with a view to their resale or distribution
and that, upon each such exercise of the Option, Employee will furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance.  Such written agreement shall also state that such Shares shall
not be transferred except pursuant to an effective registration statement under
said Act or in accordance with an exemption from registration thereunder.  The
certificates issued for all Shares issued hereunder shall bear the following
legend if a registration statement relating to the Shares issuable upon exercise
hereof is not in effect at the time of exercise of the Option:


The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws.  These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.


10.           PAYMENT OF WITHHOLDING TAX.   Upon exercise by Employee of the
Option, the Company shall have the right to deduct from any cash amounts
otherwise payable to Employee any amounts required to satisfy all tax
withholding requirements imposed upon such exercise under applicable federal,
state, local or other laws.  Alternatively, to satisfy any such withholding
requirements, the Company may, at the request of Employee, but shall not be
required to (a) withhold from the number of Shares to be issued that number of
Shares (based on the Fair Market Value of the Shares at the time of such
exercise) necessary to satisfy such tax withholding requirements or (b) accept
delivery from Employee of shares of common stock of the Company then owned by
Employee (such shares being valued at their Fair Market Value at the time of
such exercise) as is sufficient to satisfy such tax withholding requirements.


11.           NO TRANSFERABILITY; LIMITED EXCEPTIONS TO TRANSFER RESTRICTIONS.


(a)           Unless otherwise expressly provided in this Section 11, the Option
shall not be transferable.


(b)           All or a portion of the Option may be transferred by Employee to
(i) the spouse, children, stepchildren or grandchildren of Employee ("Immediate
Family Members"), (ii) a trust or trusts for the benefit of Employee and/or
Immediate Family Members, (iii) an entity or entities whose beneficiaries or
beneficial owners are Employee and/or Immediate Family Members, or (iv) such
other persons or entities as may be approved by the Committee, in its sole
discretion; provided, that, in each case, subsequent transfers of such
transferred Option shall be prohibited except for transfers to the transferees
described in this paragraph (b) or by will or the laws of descent and
distribution.  Following transfer, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer; provided, that, for purposes of Sections 3, 6, 7, 9 and 12 hereof, the
term "Employee" shall be deemed to refer to the transferee except for the events
of termination of employment and other employment aspects of said Sections
relating to Employee which shall continue to refer to Employee.  The events of
termination of employment of Section 7 shall continue to be applied with respect
to Employee, following which the Option shall be exercisable by the transferee
only to the extent, and for the periods specified in Section 7.  Employee shall
remain subject to any withholding taxes incurred upon exercise by transferee of
a transferred Option.

 
B-4

--------------------------------------------------------------------------------

 

(c)           The transfer restrictions set forth in paragraph (a) of this
Section 11 shall not apply to:


(i)           transfers to the Company;


(ii)           the designation of a beneficiary to receive benefits in the event
of Employee's death or, if Employee has died, transfers to Employee's
beneficiary, or, in the absence of a validly designated beneficiary, transfers
by will or the laws of descent and distribution;


(iii)           transfers pursuant to a domestic relations order; or


(iv)           if Employee has suffered a Disability, permitted transfers on
behalf of Employee by Employee's guardian or legal representative.


12.           NOTICES.   All notices required or permitted to be given pursuant
to this Agreement shall be in writing and delivered by hand, telegram or mail,
addressed as follows:


If to the Company:
c/o  Dennis G. Berryhill
 
Vice President & Secretary
 
Willbros USA, Inc.
 
4400 Post Oak Parkway, Suite 1000
 
Houston, Texas  77027
   
If to Employee:
The address for Employee set forth on the
 
records of the Company or a Subsidiary



Each notice shall be deemed to have been given on the date it is received.  Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.


13.           BINDING AGREEMENT.   This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, beneficiaries, successors and assigns.


14.           GOVERNING LAW.   This Agreement shall be governed by and construed
in accordance with the laws of the Republic of Panama.

 
B-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.


"Company"
   
WILLBROS GROUP, INC.
   
By:
/s/ Dennis G. Berryhill  
Dennis G. Berryhill
 
Secretary
    "Employee"    
/s/ Van A. Welch
 
Van A. Welch


 
B-6

--------------------------------------------------------------------------------

 